Citation Nr: 0948987	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  04-04 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for defective hearing 
of the left ear.  

2.  Entitlement to an initial compensable evaluation for 
defective hearing of the right ear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse




ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from May 1990 to April 2000.  

In a May 2008 decision, the Board denied service connection 
for defective hearing of the left ear and a compensable 
evaluation for defective hearing of the right ear.  The 
Veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  Pursuant to a May 2009 
joint motion, the Court vacated the Board's decision and 
remanded the matter for compliance with the terms of the 
joint motion.  

In a letter received in October 2009, the Veteran appears to 
have raised the additional issue of service connection for 
coronary artery disease due to herbicide exposure.  This 
issue is not in appellate status and is referred to the RO 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

As a result of the Order of the Court, the Board has been 
directed to undertake action consistent with the joint motion 
for Remand.  The Board understands the joint motion to 
require additional examination of the Veteran, to include 
obtaining an opinion as to whether the Veteran has a hearing 
loss in the left ear which is linked to his military service, 
and to determine the current severity of his service-
connected hearing loss in the right ear.  

Historically, the Board notes that while audiological 
findings in service demonstrated a hearing loss in the right 
(for which service connection has been established), the 
service treatment records showed no complaints or abnormal 
audiological findings indicative of a hearing loss in left 
ear.  The first objective evidence of a hearing loss in the 
left ear for VA purposes was more than two years after 
service separation.  A private audiological report in October 
2002, showed a significant conductive component to the 
Veteran's left-sided hearing loss despite a normal 
tympanogram.  The audiologist opined that the left-sided 
hearing loss could be due to unilaterally presenting 
otosclerosis, or possibly adhesive or erosive ossicular 
disease.  However, when evaluated at the same audiological 
clinic in July 2004, the Veteran's left-sided hearing 
impairment had resolved.  

Similarly, the Veteran was shown to have a hearing loss in 
the left ear for VA purposes when examined by VA in June 
2005.  However, subsequent VA audiological examinations in 
October 2007 and January 2008 showed no hearing loss in the 
left ear for VA purposes.  On the latter examination, the 
audiologist concluded that the Veteran did not have a hearing 
loss in the left ear for VA purposes.  However, the 
audiologist did not address the significance of any changes 
in the audiometric findings in the left ear during service.  
See Hensley v. Brown, 5 Vet. App. 155 (1993).

In Hensley, the United States Court of Appeals for Veterans 
Claims (Court) held that "the threshold for normal hearing 
is from 0 to 20 dB [decibels], and higher threshold levels 
indicate some degree of hearing loss."  Hensley, at 157 
(1993).  In addition, "where the regulatory threshold 
requirements for hearing disability are not met until several 
years after separation from service, the record must include 
evidence of exposure to disease or injury in service that 
would adversely affect the auditory system and post-service 
test results meeting the criteria of 38 C.F.R. § 3.385. . . . 
For example, if the record shows (a) acoustic trauma due to 
significant noise exposure in service and audiometric test 
results reflecting an upward shift in tested thresholds in 
service, though still not meeting the requirements for 
"disability" under 38 C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings meeting the 
requirements of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis to 
attribute the post-service findings to the injury in service, 
or whether they are more properly attributable to 
intercurrent causes."  Hensley at 159.  

Based on the discussion above, the Board finds that the 
current medical evidence of record is inadequate and does not 
provide a clear assessment as to whether the Veteran has a 
hearing loss in the left ear which is related to service.  
Therefore, a comprehensive audiological examination is 
necessary prior to appellate consideration of the Veteran's 
appeal.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  Appropriate steps should be 
undertaken to obtain the names and 
addresses of all medical care providers 
who treated the Veteran for any hearing 
problems since January 2008.  After the 
Veteran has signed the appropriate 
releases, all records should be obtained 
and associated with the claims folder.  

2.  The Veteran should be afforded a VA 
audiological examination to determine, if 
feasible, (1) the etiology of any current 
hearing loss in the left ear, and (2) the 
current severity of any hearing loss in 
the right ear.  The claims folder must be 
made available to the examiner for review 
and a notation to the effect that this 
record review took place should be 
included in the report.  All appropriate 
testing should be undertaken in 
connection with this examination.  The 
audiologist should provide an opinion as 
to whether it is at least as likely as 
not that the Veteran has a hearing loss 
in the left ear at present which had its 
onset in, or is otherwise related to 
service.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.  

A complete rationale should be provided 
for all conclusions reached and opinions 
expressed.  If the examiner is only able 
to theorize or speculate as to any 
opinion offered, an explanation why that 
is so, should be made.  

3.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claims.  
If the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The Veteran need 
take no action unless otherwise notified.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  




____________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

